Name: Council Implementing Regulation (EU) 2016/1442 of 31 August 2016 implementing Article 17(1) and (3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: nan

 1.9.2016 EN Official Journal of the European Union L 235/1 COUNCIL IMPLEMENTING REGULATION (EU) 2016/1442 of 31 August 2016 implementing Article 17(1) and (3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(1) and (3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 March 2014, the Council adopted Regulation (EU) No 224/2014. (2) On 23 August 2016, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2127 (2013), added two persons on the list of persons and entities subject to restrictive measures, as well as updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 224/2014 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 70, 11.3.2014, p. 1. ANNEX I The following entries are added to Annex I to Regulation (EU) No 224/2014: A. Persons 10. Ali KONY (Alias: a) Ali Lalobo b) Ali Mohammad Labolo c) Ali Mohammed d) Ali Mohammed Lalobo e) Ali Mohammed Kony f) Ali Mohammed Labola g) Ali Mohammed Salongo h) Ali Bashir Lalobo i) Ali Lalobo Bashir j) Otim Kapere k) Bashir  l) Caesar  m) One-P  n) 1-P  Designation: Deputy, Lord's Resistance Army Date of birth: a) 1994 b) 1993 c) 1995 d) 1992 Address: Kafia Kingi, (a territory on the border of Sudan and South Sudan whose final status has yet to be determined). Listed on:23 August 2016. Other information: Ali Kony is a deputy in the Lord's Resistance Army (LRA) (CFe.002), a designated entity and the son of LRA leader Joseph Kony (CFi.009), a designated individual. Ali was incorporated into the LRA's leadership hierarchy in 2010. He is part of a group of senior LRA officers who are based with Joseph Kony. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ali Kony was listed on 23 August 2016 pursuant to paragraphs 12 and 13 (d) and (g) of resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR;  providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR;  Being leaders of an entity that the Committee has designated pursuant to paragraphs 36 or 37 of resolution 2134 (2014) or this resolution or having provided support to, or acted for or on behalf of, or at the direction of, an individual or an entity that the Committee has designated pursuant to paragraphs 36 or 37 of resolution 2134 (2014) or this resolution, or an entity owned or controlled by a designated individual or entity.  Ali Kony is seen as a potential successor to Joseph Kony as leader of the LRA. Ali is increasingly involved in LRA operational planning and is seen as a gateway to Joseph Kony. Ali is also an LRA intelligence officer with command of up to 10 subordinates. Ali and his brother Salim Kony have both been responsible for enforcing discipline within the LRA. Both brothers are acknowledged to be part of Joseph Kony's leadership inner-circle, responsible for the execution of Kony's orders. The two have made disciplinary decisions to punish or kill LRA members who have disobeyed LRA rules. Based on orders from Joseph Kony, Salim and Ali are involved in trafficking ivory from northern Democratic Republic of the Congo (DRC)'s Garamba National Park through the Central African Republic (CAR) to the disputed region of Kafia Kingi for sale or trade with local merchants. Ali Kony is responsible for negotiating ivory prices and bartering the ivory with the merchants. Ali meets once or twice a month with merchants to negotiate the price of the LRA's ivory in U.S. dollars or Sudanese pounds, or to trade for weapons, ammunition, and food. Joseph Kony has ordered Ali to use the largest tusks to purchase anti-personnel mines to surround Kony's camp. In July 2014, Ali Kony oversaw the operation to move 52 pieces of ivory for delivery to Joseph Kony and ultimate sale. In April 2015, Salim departed Kafia Kingi to retrieve a shipment of tusks. In May, Salim participated in the transport of twenty pieces of ivory from DRC to Kafia Kingi. Around the same time, Ali met with the merchants to purchase supplies and to plan a future meeting to conduct additional transactions and to agree to terms of purchase on the LRA's behalf for what is assessed to be the ivory that Salim was escorting. Related listed individuals and entities: Joseph Kony, listed on 7 March 2016 Salim Kony, listed on 23 August 2016 Lord's Resistance Army (LRA), listed on 7 March 2016 11. Salim KONY (Alias: a) Salim Saleh Kony b) Salim Saleh c) Salim Ogaro d) Okolu Salim e) Salim Saleh Obol Ogaro f) Simon Salim Obol) Designation: Deputy, Lord's Resistance Army Date of Birth: a) 1992 b) 1991 c) 1993 Address: a) Kafia Kingi, (a territory on the border of Sudan and South Sudan whose final status has yet to be determined) b) Central African Republic Listed on:23 Aug. 2016 Other information: Salim Kony is a deputy in the Lord's Resistance Army (LRA) (CFe.002), a designated entity and the son of LRA leader Joseph Kony (CFi.009), a designated individual. Salim was incorporated into the LRA's leadership hierarchy in 2010. He is part of a group of senior LRA officers who are based with Joseph Kony. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Salim Kony was listed on 23 August 2016 pursuant to paragraphs 12 and 13 (d) and (g) of resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR;  providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR;  Being leaders of an entity that the Committee has designated pursuant to paragraphs 36 or 37 of resolution 2134 (2014) or this resolution, or having provided support to, or acted for or on behalf of, or at the direction of, an individual or an entity that the Committee has designated pursuant to paragraphs 36 or 37 of resolution 2134 (2014) or this resolution, or an entity owned or controlled by a designated individual or entity.  Salim Kony is the head commander of the LRA's field headquarters  and has jointly planned LRA attacks and defensive measures with Joseph Kony since an early age. Previously, Salim led the group which provides security for Joseph Kony. More recently, Joseph Kony has entrusted Salim with managing the LRA's financial and logistical networks. Salim and his brother Ali Kony have both been responsible for enforcing discipline within the LRA. Both brothers are acknowledged as members of Joseph Kony's leadership inner-circle, who are responsible for executing Joseph Kony's orders. The two have made disciplinary decisions to punish or kill LRA members who have disobeyed LRA rules. Salim is reported to have killed LRA members who intended to defect, and has reported LRA group and member activities to Joseph Kony. Based on orders from Joseph Kony, Salim and Ali are involved with the trafficking of ivory from northern Democratic Republic of the Congo (DRC)'s Garamba National Park through the Central African Republic (CAR) to the disputed region of Kafia Kingi for sale or trade with local merchants. Salim often deploys to the CAR border with approximately a dozen fighters to meet and escort other LRA groups carrying ivory north from Garamba. In April 2015, Salim departed Kafia Kingi to retrieve a shipment of tusks. In May, Salim participated in the transport of twenty pieces of ivory from DRC to Kafia Kingi. Previously, in June 2014, Salim crossed into the DRC with a group of LRA fighters to poach elephants in Garamba. Joseph Kony had also tasked Salim with escorting two LRA commanders to Garamba to uncover caches of ivory that had been hidden there years earlier. In July 2014, Salim met with a second LRA group to transport the ivory, 52 pieces in all, to Kafia Kingi. Salim was responsible for maintaining ivory accountability to Joseph Kony and for passing information about ivory transactions to LRA groups. Related listed individuals and entities: Joseph Kony, listed on 7 March 2016 Ali Kony, listed on 23 August 2016 Lord's Resistance Army (LRA), listed on 7 March 2016. II The following information concerning entry Oumar Younous Abdoulay, entry number 6 in the Annex I to Regulation (EU) No 224/2014, is added under Other information: Reportedly deceased as at 11 October 2015.